PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_ORD_01_EX_00_EN.txt. ORDER
1928.

MADE ON SEPTEMBER 13th, 1928. September 13th.
File E. c. XIII.

 

FOURTEENTH ORDINARY SESSION

Before :

MM. ANZILOTTI, President,
HUBER, Former President,
Lord FINLAY,
MM. LODER,
NYHOLM,
DE BUSTAMANTE, Judges,
ALTAMIRA,
ODA,
PEssoA, i
M. BEICHMANN, Deputy-Judge,
MM. RABEL,

EHRLICH, National Judges.

CASE CONCERNING THE FACTORY AT CHORZOW
(INDEMNITY).

The Government of Germany, represented by Dr. Erich
Kaufmann, Professor at Berlin,
Applicant,
VEYSUS
The Government of the Polish Republic, represented by
Dr. Thadeus Sobolewski, Agent for the Polish Government
‘before the German-Polish Mixed Arbitral Tribunal,

Respondent,
THE CouRT,
Having regard to the Application instituting proceedings
filed, on ‘behalf of the German Government, with the Registry
of the Court on February 8th, 1927;

13
CHORZOW.—ORDER OF COURT (SEPTEMBER 13th, 1928) 100

Having regard to Judgment No. 13, given this day by the
Court upon this Application ;
Having regard to Articles 48 and 50 of the Statute;

Decides :

1—-That an expert enquiry shall be held with a view to
enabling the Court to fix, with a full knowledge: of the facts,
in conformity with the principles laid down in Judgment
No. 13, the amount of the indemnity to be paid by the
Polish Government to the German Government under the
terms of the aforesaid Judgment No. 13.

2.—The expert enquiry shall relate to the following points:

I A.—What was the value, on July 3rd, 1922, expressed in
Reichsmarks current at the present time, of the under-
taking for the manufacture of nitrate products of
which the factory was situated at Chorzéw in Polish
Upper Silesia, in the state in which that undertaking
(including the lands, buildings, equipment, stocks and
processes at its disposal, supply and delivery contracts,
goodwill and future prospects) was, on the date indic-
ated, in the hands of the Bayerische and Oberschle-
sische Stickstoffwerke ?

B.—What would have been the financial results, expressed
in Reichsmarks current at the present time (profits or
losses), which would probably have been given by the
undertaking thus constituted from July 3rd, 1922, to
the date of the present judgment, if it had been in
the hands of the said Companies ?

II.—What would be the value at the date of the present
judgment, expressed in Reichsmarks current at the
present time, of the same undertaking (Chorzéw) if
that undertaking (including lands, buildings, equip-
ment, stocks, available processes, supply and delivery
contracts, goodwill and future prospects) had remained
in the hands of the Bayerische and Oberschlesische
Stickstoffwerke, and had either remained substantially
as it was in 1922, or been developed proportionately
on lines similar to those applied in the case of other
undertakings of the same kind, controlled by the
Bayerische, for instance, the undertaking of which the
factory is situated at Piesteritz ?

3.—The expert enquiry will be entrusted to a committee
composed as follows: the President of the Court shall appoint
CHORZOW.—ORDER OF COURT (SEPTEMBER 13th, 1928) I0I

by order three experts. Each of the Parties shall have the
right to appoint, within fifteen days from the date of that
order, an assessor who will take part in the work of the com-
mittee in an advisory capacity. The experts. appointed by
the President of the Court shall elect the chairman of the
committee from amongst themselves.

4.—Upon accepting the task entrusted to them under the
terms of paragraph 2 above, the experts and assessors shall
make the following solemn declaration, either orally before the
President, or by letter addressed to the President :

“T solemnly declare that I will perform the duties of expert
(assessor) entrusted to me by virtue of the Order of the Perm-
anent Court of International Justice dated September r3th, 1928,
honourably and faithfully, impartially and conscientiously, and
that I will abstain from divulging or turning to my own use
any secrets of an economic or technical nature which may
come to my knowledge in the performance of this task.”

5.—The Registrar shall be responsible for the secretarial
arrangements of the committee of experts and for liaison
between it and the Court. For this purpose he shall in
particular detach, for duty with the committee of experts,
one of the higher officials of the Registry. This official shall
act as intermediary for all communications between the Court
and its services on the one hand and the committee of experts
on the other. |

6.—The Registrar shall communicate to the committee of
experts the full record of the proceedings leading up to the
Court’s Judgment No. 13, as also that of the proceedings
leading up to its Judgment No. 6. He is authorized also to
hold at the disposal of the committee of experts, upon its
request, the records of the proceedings leading up to the
Court’s Judgments Nos. 7, 8 and 1x.

7.—The committee of experts shall be entitled to ask for the
production of any document and any explanations which it
may consider useful for the fulfilment of its task; in this
respect, its decisions shall be taken by a majority. Such
requests shall be addressed to the Registrar of the Court,
who will comply with them within the limits fixed by Article 24
CHORZOW.—ORDER OF COURT (SEPTEMBER 13th, 1928) 102

of the Rules or, if necessary, submit them to, the President
of the Court for the purposes of Article 49 of the Statute.

8.—The committee of experts shall likewise be entitled to
ask for any other facilities which it may consider useful for
the fulfilment of its task; in particular it may ask for author-
ization to inspect the premises; in that case, the procedure
laid down in paragraph 7 shall be applied.

g.—A first meeting of the committee of experts shall be
convened by the President of the Court. The Committee
shall file its report, in two original copies, with the Registrar
of the Court, within a period, commencing from this first
meeting, to be fixed by the President. after hearing the views
of the experts. The report, to which shall be attached all.
documents referred to therein, shall contain the reasoned
opinion. in regard to each question put of each member of the
committee. It shall be communicated, with the attached
documents, by the Registry to the members of the Court and
to the Agents of the Parties. The Court, or if it is not
sitting, the President,. shall fix a date for a public sitting
of the Court, which the experts will be-summoned to attend
and the object of which will be to enable the Agents of the
Parties to discuss the report and to enable the Court and the
said Agents to ask the experts for explanations.

10.—The fees of the experts appointed by the President of
the Court, the amount of which -shall be fixed by the Pre-
sident after hearing the views of the experts, shall be paid to .
the latter by the Registrar at the conclusion of the enquiry.
The fees shall include subsistence and entertainment expenses
of the experts but not travelling expenses, etc. Such expenses
shall be refunded to those concerned by the Registrar upon
the production of accounts submitted at the conclusion of the
enquiry, subject to the deduction of any advances made on
account of such: expenses.

Each Party shall pay the expenses and fees of the assessor
appointed by it. All other fees, costs and expenses, including
secretariat and establishment expenses, as also expenses for
the services of technical staff which the committee may secure
with the consent of the President of the Court, shall be
advanced by the Court and refunded by the Parties in the
CHORZOW.—ORDER OF COURT (SEPTEMBER 13th, 1928) 103

proportion to be fixed by the Court in accordance with Art-
icle 64 of the Statute. .

The Parties are invited to pay to the Registrar of the
Court, within fifteen days from the date of this Order, the
sum of 25,000 florins each on account towards the expenses
of the expert enquiry.

_ 11.—The Court reserves to itself or, if it is not sitting, to
the President, power to construe and, if necessary, to supple-
ment the foregoing provisions.

12.—In the event of a request for an extension of the times
laid down in the foregoing provisions, Article 33 of the Rules
of Court shall apply.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this thirteenth day
of September, nineteen hundred and twenty-eight, in three
copies, one of which shall be placed in the archives of the
Court, and the others forwarded to the Agents of the German
Government and of the Polish Government respectively.

(Signed) D. ANZILOTTI,
President.

(Signed) PAUL RUEGGER,
Deputy-Registrar.
